     Case: 1:20-cv-01057 Document #: 14 Filed: 07/08/20 Page 1 of 2 PageID #:52




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

CARPENTERS FRINGE BENEFIT                     )
FUNDS OF ILLINOIS, et al.,                    )
                                              )       CIVIL ACTION
                       Plaintiffs,            )
                                              )       NO. 20 C 1057
       vs.                                    )
                                              )       JUDGE SHARON JOHNSON COLEMAN
BEYOND EXHIBIT LOGISTICS, INC.,               )
an Illinois corporation,                      )
                                              )
                       Defendant.             )

                 MOTION FOR ENTRY OF DEFAULT AND JUDGMENT

       NOW COME Plaintiffs, by their attorneys, and move for entry of judgment by default against

Defendant, BEYOND EXHIBIT LOGISTICS, INC., an Illinois corporation, in the total amount of

$5,147.74, plus Plaintiffs’ court costs and reasonable attorneys’ fees in the amount of $1,262.50.

       On February 18, 2020, the Summons and Complaint was served on the Registered Agent (by

tendering a copy of said documents to his receptionist, Anna Smith) at his place of business (a copy

of the Summons and Affidavit of Service is attached hereto). Therefore, Defendant’s answer was

due on March 10, 2020. As Defendant has failed to timely answer the Complaint, Plaintiffs

respectfully request entry of default and judgment.

                                                             /s/ Cecilia M. Scanlon

Cecilia M. Scanlon
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: (312) 216-2577
Facsimile: (312) 236-0241
Email: cscanlon@baumsigman.com
        Case: 1:20-cv-01057 Document #: 14 Filed: 07/08/20 Page 2 of 2 PageID #:53




                                                   CERTIFICATE OF SERVICE

        The undersigned, an attorney of record, hereby certifies that she electronically filed the
foregoing document (Motion for Entry of Default and Judgment) with the Clerk of Court using the
CM/ECF system, and further certifies that I have mailed the above-referenced document by United
States Mail to the following non-CM/ECF participant on or before the hour of 5:00 p.m. this 8th day
of July 2020:

                                               Mr. Jim Duggan, Registered Agent
                                                      for Beyond Exhibit Logistics, Inc.
                                               Duggan Bertsch, LLC
                                               303 W. Madison Street, Suite 1000
                                               Chicago, IL 60606-3321

                                               Mr. Adam P. Silverman
                                               Adelman & Gettleman, Ltd.
                                               53 W. Jackson Boulevard, Suite 1050
                                               Chicago, IL 60604-3786

                                               Mr. Michael W. Grivas, President
                                               Beyond Exhibit Logistics, Inc.
                                               1055 American Pacific Drive
                                               Building 13, Suite F
                                               Henderson, NV 89074-8762

                                               Mr. Michael W. Grivas, President
                                               Beyond Exhibit Logistics, Inc.
                                               8778 100th Street
                                               Pleasant Prairie, WI 53158-2213



                                                                                /s/ Cecilia M. Scanlon

Cecilia M. Scanlon
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: (312) 216-2577
Facsimile: (312) 236-0241
E-Mail: cscanlon@baumsigman.com
I:\CarpsJ\Beyond Exhibit Logistics\motion for default and judgment.cms.df.wpd
